Citation Nr: 1016474	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-15 639	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the residuals of right 
inguinal hernia repair.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1992 to April 1996 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The Veteran is shown to have sustained a lifting injury 
during active service and a right inguinal hernia was 
manifest within six weeks of his discharge from service; the 
residuals of a right inguinal hernia repair are a result of 
service.


CONCLUSION OF LAW

Residuals of a right inguinal hernia repair were incurred as 
a result of active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
May 2008 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of inguinal hernia.  
Records dated in September 2004 show the Veteran had a 
history of lumbar spine disc bulging and that he complained 
of pain with lifting and walking after a lifting injury six 
weeks earlier.  Service records show he served in Iraq as an 
infantryman from February 2004 to February 2005 and that he 
received awards and medals including the Combat Infantryman 
Badge.  He was released from active service in mid-March 
2005.

On April 20, 2005, the Veteran requested entitlement to 
service connection including for a recently discovered 
inguinal hernia.  Private medical records show he underwent 
right inguinal hernia repair in June 2005.  In statements in 
support of his claim the Veteran reported that he was unaware 
of an inguinal hernia during active service, but that the 
disorder was discovered upon a more thorough examination soon 
after he was released from active service.  He asserted, in 
essence, that his active service duties required that he lift 
and carry significant amounts of weight and that during the 
latter months of his service in Iraq his symptoms may have 
been masked by the medication he took for a low back 
disorder.  

VA examinations in July 2005 noted the Veteran had recently 
undergone a right inguinal hernia repair.  A December 2007 VA 
examination report noted there was no evidence of recurrence.  
No opinions as to etiology were provided.

Based upon the evidence of record, the Board finds that the 
Veteran's residuals of a right inguinal hernia repair are 
shown to have been incurred as a result of active service.  
There is clear evidence of a lifting injury during active 
service and evidence of an inguinal hernia less than six 
weeks after service.  There is no evidence of an intercurrent 
injury and the Veteran's statements are credible that he had 
no symptoms of hernia during service or in the post-service 
period prior to its discovery upon examination after service 
in 2005.  See, e.g., 38 C.F.R. § 3.303(d).  The reasonable 
doubt in this case is in the Veteran's favor.  Therefore, 
entitlement to service connection is warranted.  




ORDER

Entitlement to service connection for the residuals of right 
inguinal hernia repair is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


